DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on February 11th, 2022 is acknowledged.
Claim 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II (claims 21-24) and III (25-29), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11th, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of the combined arrangement from claim 1 of the “at least one cryogen supply line extending longitudinally through at least a portion of the liner lumen”, from claim 5 of the “at least one cryogen return line extending longitudinally through at least a portion of the liner lumen,” and from claim 7 of the “liner at least partially circumferentially surrounds the lead extraction catheter, with the at least one cryogen supply line and the at least one cryogen return line at least partially interposed radially between the liner and the lead extraction catheter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, it is unclear how the cryogen supply line and cryogen return line can be interposed radially between the lead extraction catheter and the liner when the lead extraction catheter partially circumferentially surrounds the liner, which renders the claim indefinite. As described in claim 1, lines 9-10, the cryogen supply line extends longitudinally through a portion of the liner lumen, in claim 5, lines 5-6, the cryogen return line extends longitudinally through a portion of the liner lumen; with regards to the instant application in [0069] & Figure 2, the liner (110) is located inside the catheter lumen (108) (i.e. the catheter (102) partially circumferentially surrounds the liner (110)) the cryogen supply line (126) is location within the liner lumen (116) and adjacent the lead being extracted (i.e. in between the lead being extracted and the liner), it is unclear how the cryogen supply and return lines can be radially imposed between the liner and catheter, when the catheter surrounds the liner, if cryogen supply and return lines extend within the liner lumen, as described in claims 1 & 5. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 15, & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobak et al. (US 8163000 B2), hereinafter Dobak.
Regarding claim 1, Dobak discloses a cryo-fixation lead extraction device comprising: a lead extraction catheter ([Col. 18, lines 46-51]; Figure 16—element 312) having longitudinally spaced proximal and distal catheter ends ([Col. 18, lines 29-51]; Figure 16—with proximal portion of catheter (312) being around region (302) and distal portion of catheter (312) being around region (304)) and an elongate catheter lumen ([Col. 18, lines 46-51]; Figure 16—element 316); a liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 304) having longitudinally spaced proximal ([Col. 18, lines 29-51]; Figure 16—element 302) and distal liner ends ([Col. 18, lines 29-51]; Figure 16—element 304) and an elongate liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([Col. 18, lines 29-51]; Figure 16—element 316; it is the examiners position that a lead could be accepted through lumen (316)), and at least a portion of the liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 204) being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([Col. 18, lines 29-51]; Figure 16—element 316; liner (302 & 304) surrounds catheter (312) lumen (316)); and at least one cryogen supply line ([Col. 6, lines 40-45] & [Col. 18, lines 29-51]; Figure 16—element 318 & 320; fluid inlet and outlet; functions may be reversed) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318 & 320) being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([Col. 18, lines 29-46]; Figure 16—element 318; the inlet lumen (318) delivers working fluid to the interior of distal liner end (304), outlet lumen (320) exhausts the working fluid from the distal liner end (304)), the cryogen supply line being configured to selectively generate a patient tissue cooled zone adjacent the distal catheter end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304).
Regarding claim 3, Dobak discloses all of the limitations of claim 1, as described above.
Dobak further discloses wherein the at least one cryogen supply line ([Col. 18, lines 29-46]; Figure 16—element 120 & 118) is affixed to an inner surface of the liner lumen ([Col. 18, lines 29-46]; Figure 16—with said liner lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320); the supply (318) and return line (320) functions may be reversed; the liner (302 & 304) defines the cryogen line (320) lumen and the lumen (320) is coupled to the distal liner end (304)).
Regarding claim 4, Dobak discloses all of the limitations of claim 1, as described above. 
Dobak further discloses wherein the lead being extracted is a cardiac pacemaker lead ([Col. 18, lines 29-51]; Figure 17—element 316; it is the examiners position that a cardiac pacemaker lead could be received within the catheter delivery lumen (316)).
Regarding claim 5, Dobak discloses all of the limitations of claim 1, as described above. 
Dobak further discloses a distal cooling chamber ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304; heat transfer element can cool a selected organ and selectively alters the temperature of an organ) located adjacent the distal liner end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318); and at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said liner lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320)  being configured to place the distal cooling chamber ([Col. 18, lines 29-51]; Figure 16—element 304) in fluid communication with a cryogen fluid destination via the proximal liner end ([Col. 18, lines 29-51]; Figure 16—element 320; the inlet lumen (318) delivers working fluid to the distal cooling chamber (304), the outlet lumen is used to return or exhaust the working fluid from the distal cooling chamber (304)); the cryogen fluid source, the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—element 318), the distal cooling chamber ([Col. 18, lines 29-51]; Figure 16—element 304), the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320), and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([Col. 18, lines 29-51] & Claim 5). 
Regarding claim 6, Dobak discloses all of the limitations of claim 5, as described above. 
Dobak further discloses wherein the liner ([Col. 18, lines 29-51]; Figure 16—elements 302 & 304) at least partially circumferentially surrounds the lead extraction catheter ([Col. 18, lines 29-51]; Figure 16—element 312), with the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—element 318) and the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320) at least partially interposed radially between the liner ([Col. 18, lines 29-51]; Figure 16—elements 302 & 304) and the lead extraction catheter ([Col. 18, lines 29-51]; Figure 16—elements 312).
Regarding claim 15, Dobak discloses a cryo-fixation lead extraction liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 304) comprising: longitudinally spaced proximal ([Col. 18, lines 29-51]; Figure 16—element 302) and distal liner ends ([Col. 18, lines 29-51]; Figure 16—element 304) and an elongate liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([Col. 18, lines 29-51]; Figure 16—element 316; it is the examiners position that a lead could be accepted through lumen (316)); and at least one cryogen supply line ([Col. 6, lines 40-45] & [Col. 18, lines 29-51]; Figure 16—element 318 & 320; fluid inlet and outlet; functions may be reversed) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318 & 320) being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([Col. 18, lines 29-46]; Figure 16—element 318; the inlet lumen (318) delivers working fluid to the interior of distal liner end (304), outlet lumen (320) exhausts the working fluid from the distal liner end (304)), the cryogen supply line being configured to selectively generate a patient tissue cooled zone adjacent the distal liner end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304).
Regarding claim 17, Dobak discloses all of the limitations of claim 15, as described above.
Dobak further discloses wherein at least a portion of the liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 204) is located circumferentially surrounding a lead extraction catheter with which the liner is associated ([Col. 18, lines 29-51]; Figure 16—element 312; the liner (302 & 304) is located circumferentially surrounding catheter (312)).
Regarding claim 18, Dobak discloses all of the limitations of claim 15, as described above.
Dobak further discloses wherein the at least one cryogen supply line ([Col. 18, lines 29-46]; Figure 16—element 120 & 118) is affixed to an inner surface of the liner lumen ([Col. 18, lines 29-46]; Figure 16—with said liner lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320); the supply (318) and return line (320) functions may be reversed; the liner (302 & 304) defines the cryogen line (320) lumen and the lumen (320) is coupled to the distal liner end (304)).
Regarding claim 19, Dobak discloses all of the limitations of claim 15, as described above.
Dobak further discloses a distal cooling chamber ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304; heat transfer element can cool a selected organ and selectively alters the temperature of an organ) located adjacent the distal liner end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318); and at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said liner lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320)  being configured to place the distal cooling chamber ([Col. 18, lines 29-51]; Figure 16—element 304) in fluid communication with a cryogen fluid destination via the proximal liner end ([Col. 18, lines 29-51]; Figure 16—element 320; the inlet lumen (318) delivers working fluid to the distal cooling chamber (304), the outlet lumen is used to return or exhaust the working fluid from the distal cooling chamber (304)); the cryogen fluid source, at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—element 318), the distal cooling chamber ([Col. 18, lines 29-51]; Figure 16—element 304), at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320), and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction liner ([Col. 18, lines 29-51] & Claim 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8, 9, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Tu (US 5980515 A).
Regarding claim 2, Dobak discloses all of the limitations of claim 1, as described above.
Dobak does not disclose wherein the liner is configured for rotational movement with respect to the catheter lumen.
Tu teaches a cooled ablation lead extraction device comprising a catheter with a lumen ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), and a liner ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10) that can deliver thermal energy to tissue ([Col. 6, line 64 – Col. 7, line 6]), wherein the liner is configured for rotational movement with respect to the catheter lumen ([Col. 6, lines 8-26]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, there is a need for a device with a rotatable catheter shaft with thermal energy delivery capabilities, as this combination is useful in minimally invasive procedures for extraction and removal of undesired leads and through the combination of mechanical rotating force and the delivery of thermal energy to tissue lead extraction becomes more feasible and less difficult ([Col. 3, lines 1-18]), and the rotational movement of the liner with respect to the catheter lumen assists in separating scar tissue from a lead ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would be useful in minimally invasive procedures for extractions of undesired leads, provide for a less difficult lead extraction procedure, and assist in separating scar tissue from an implanted lead. 
Regarding claim 8, Dobak discloses all of the limitations of claim 1, as described above. 
Dobak does not discloses a cutting feature located adjacent the distal catheter end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation lead extraction device comprising a catheter ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), and a liner ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), comprising a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal catheter end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and control the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from its implanted site. 
Regarding claim 9, Dobak in view of Tu disclose all of the limitations of claim 8, as described above. 
Tu further discloses wherein the cutting feature ([Col. 6, lines 51-63]; Figures 6-8—element 20 & 22) is located on a selected one of the distal catheter end ([Col. 6, lines 51-63]; Figures 6-8—element 18) and the distal liner end, and the lead extraction catheter  is configured for at least one of oscillational motion ([Col. 6, lines 52-63]; Figure 6 & 8—element 10) relative to the liner ([Col. 6, lines 52-63] & [Col. 7, lines 29-46]; Figure 6 & 8—element 1) and rotational motion about a longitudinal axis relative to the liner ([Col. 6, lines 8-26] & [Col. 7, lines 29-46]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the catheter is located within the liner lumen and can be pushed forward to contact tissue mass and rotated to loosen scar tissue ([Col. 7, line 41-46]), through the combination of mechanical movement (i.e. rotating and pushing) and application of energy, the catheter can firmly contact and cut tissue, making extraction and removal of an implanted lead more feasible and less difficult ([Col. 3, lines 1-10] & [Col. 7, lines 38-46]), and allows for scar tissue to be removed efficiently ([Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cool fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would allow for the catheter to firmly contact and cut tissue, thereby efficiently removing scar tissue and providing for a less difficult extraction procedure.
Regarding claim 16, Dobak discloses all of the limitations of claim 15, as described above. 
Dobak does not disclose wherein at least a portion of the liner is located circumferentially within a lead extraction catheter with which the liner is associated.
Tu teaches a cooled ablation lead extraction device comprising a catheter ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), and a liner ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), wherein at least a portion of the liner ([Col. 6, lines 8-16] & [Col. 6, lines 52-64]; Figures 2, & 6-8—element 10) is located circumferentially within a lead extraction catheter ([Col. 5, line 54 – Col. 6, line 16] & [Col. 6, liens 52-64]; Figures 2, 6, & 8—element 1) with which the liner is associated.
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and control the temperature of selected tissue. As disclosed by Tu, the outer catheter guides the liner through the body and to the target scar tissue at the distal end of a lead so that the liner can deliver thermal energy to the target scar tissue and the lead can be extracted ([Col. 4, lines 29-43]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would provide for an outer catheter to guide the liner to the location of the scar tissue, so that the liner can apply thermal energy to scar tissue in order to separate scar tissue from the lead. 
Regarding claim 20, Dobak discloses all of the limitations of claim 15, as described above.
Dobak does not disclose a cutting feature located adjacent the distal liner end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation lead extraction liner ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), comprising a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal liner end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from its implanted site. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Hendrick et al. (US 20140276682 A1), hereinafter Hendrick.
Regarding claim 10, Dobak discloses all of the limitations of claim 1, as described above.
Dobak does not disclose wherein the lead extraction catheter and the liner are integrally formed as a single tube.
Hendrick teaches a liner ([0094]; Figure 1 & 3—element 2) for ablating and cutting scar tissue ([0094]), the liner comprising a lead extraction catheter ([0094]; Figure 1 & 3—element 2), wherein the lead extraction catheter and the liner are integrally formed as a single tube ([0097]; distal end (Figure 1 & 3—elements 6 & 8) of liner (Figure 1 & 3—element 2), is attached to the distal end of lead extraction catheter (Figure 1—element 4)).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the multi-lumen catheter, as disclosed by Dobak, to include the teachings of Hendrik, as described above, as both references and the claimed invention are directed toward multi-lumen catheters that deliver energy to tissue. As disclosed by Hendrick, the outer jacket of the liner has the ability to resist user-applied forces such as torque, tension, and compression ([0094]), the outer jacket further provides protection to the liner and aids in maintaining the integrity of the inner lumens ([0018]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-lumen catheter, as disclosed by Dobak, to include the teachings of Hendrik, as described above, as such a modification would maintain the integrity of the inner lumens of the liner, provide protection to the liner, and have the ability to resist unwanted user-applied forces on the catheter. 
Claims 11, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Baust (US 20150300569 A1), hereinafter Baust.
Regarding claim 11, Dobak discloses a cryo-fixation lead extraction system comprising: a cryo-fixation lead extraction device including a lead extraction catheter ([Col. 18, lines 46-51]; Figure 16—element 312) having longitudinally spaced proximal and distal catheter ends ([Col. 18, lines 29-51]; Figure 16—with proximal portion of catheter (312) being around region (302) and distal portion of catheter (312) being around region (304)) and an elongate catheter lumen ([Col. 18, lines 46-51]; Figure 16—element 316), a liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 304) having longitudinally spaced proximal ([Col. 18, lines 29-51]; Figure 16—element 302) and distal liner ends ([Col. 18, lines 29-51]; Figure 16—element 304) and an elongate liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the liner lumen being configured to selectively accept at least part of a lead being extracted longitudinally therethrough ([Col. 18, lines 29-51]; Figure 16—element 316; it is the examiners position that a lead could be accepted through lumen (316)), and at least a portion of the liner ([Col. 18, lines 29-51]; Figure 16—element 302 & 204) being located a chosen one of circumferentially within and circumferentially surrounding the catheter lumen ([Col. 18, lines 29-51]; Figure 16—element 316; liner (302 & 304) surrounds catheter (312) lumen (316)), and at least one cryogen supply line ([Col. 6, lines 40-45] & [Col. 18, lines 29-51]; Figure 16—element 318 & 320; fluid inlet and outlet; functions may be reversed) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318 & 320) being configured to place a cryogen fluid source in operative proximity to the proximal liner end in fluid communication with the distal liner end ([Col. 18, lines 29-46]; Figure 16—element 318; the inlet lumen (318) delivers working fluid to the interior of distal liner end (304), outlet lumen (320) exhausts the working fluid from the distal liner end (304)), the cryogen supply line being configured to selectively generate a patient tissue cooled zone adjacent the distal catheter end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304).
Dobak does not disclose a cryogen fluid source; a cryogen regulator associated with the cryogen fluid source; an operator interface operatively connected to the cryogen supply line for selectively regulating cryogen fluid flow; and a computing device for at least one of controlling and monitoring the cryo-fixation lead extraction device during operation, the computing device including a user- perceptible display and at least one user-manipulable control.
	Baust teaches a closed-loop cryogen system for use with a catheter ([0025]; Figure 1—element 100), the catheter ([0025]; Figure 1—element 200) comprising a supply line ([0037]; Figure 10—element 204) and a return line ([0037]; Figure 10—element 206) to create a tissue freeze zone ([0037]; Figure 10—element 210) the system comprising a cryogen fluid source ([0025] & [0026]; Figure 2—element 104 & 124); a cryogen regulator ([0027]; Figure 3—elements 115 & 121) associated with the cryogen fluid source ([0027]; Figure 2—element 104 & 124); an operator interface ([0048] & [0050]; Figure 11—element 160, 162, 170, & 172) operatively connected to the cryogen supply line for selectively regulating cryogen fluid flow ([0027], [0052], [0054], & [0055]; Figure 3—element 121, & 144; sensors are provided throughout the system to provide operating parameters to the data to the monitoring program (174), the control program (176) enables control and monitoring system (160) to implement user-initiated automatic adjustments to operational parameters which may depend upon parameters monitored by monitoring program (174)); and a computing device ([0047]; Figure 11—element 162) for at least one of controlling and monitoring the cryo-fixation lead extraction device during operation ([0047], [0052], [0054], & [0055]; sensors are located throughout the cryogenic system and catheter to measure parameters like temperature, pressure, and fluid level, the parameters provide data to monitoring program (174), the computing device is capable of executing program code such as monitoring and control programs (174 & 176), the control program enables user-initiated or automatic adjustments to operational parameters provided to the monitoring program), the computing device including a user- perceptible display ([0052] & [0055]; Figure 11—element 180) and at least one user-manipulable control ([0048]; Figure 11—elements 170).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen probe, as disclosed by Dobak, to include the teachings of Baust, as both references and the claimed invention are directed toward closed-loop cryogen systems. As disclosed by Baust, the cryogen system delivers cryogen to a cryoprobe or catheter for use during a procedure ([0025]), and the system allows for users to control, adjust, or regulate the system parameters in accordance with user objective ([0047]) in order to selectively freeze a small area of tissue without affecting the temperature of surrounding tissue and organs ([0004]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dobak to include the teachings of Baust, as described above, as such a modification would provide for a fluid source to connect with the cryogen supply line, as disclosed by Dobak, allow for a user to adjust, control, or regulate the cryogen system parameters in accordance with user objectives, and allow for selective freezing of tissue without affecting the temperature of surrounding tissue. 
	Regarding claim 12, Dobak in view of Baust disclose all of the limitations of claim 11, as described above. 
	Dobak further discloses wherein the cryo-fixation lead extraction device includes a distal cooling chamber ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304; heat transfer element can cool a selected organ and selectively alters the temperature of an organ) located adjacent the distal liner end ([Col. 6, lines 40-45], [Col. 18, lines 29-51]; Figure 16—element 304) and being in fluid communication with the cryogen fluid source via the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—elements 318), and at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320) extending longitudinally through at least a portion of the liner lumen ([Col. 18, lines 29-51]; Figure 16—with said liner lumen being the lumen of tubular liner (302 & 304) and including elements (316, 318, 310, & 320)), the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320) being configured to place the distal cooling chamber in fluid communication with a cryogen fluid destination via the proximal liner end ([Col. 18, lines 29-51]; Figure 16—element 304); the cryogen fluid source, the at least one cryogen supply line ([Col. 18, lines 29-51]; Figure 16—element 318), the distal cooling chamber ([Col. 18, lines 29-51]; Figure 16—element 304), the at least one cryogen return line ([Col. 18, lines 29-51]; Figure 16—element 320), and the cryogen fluid destination collectively comprising a closed cryogen loop preventing passage of cryogen fluid distally from the cryo-fixation lead extraction device ([Col. 18, lines 29-51] & Claim 5); 
Dobak does not disclose a cryogen fluid destination and the operator interface being operatively connected to at least one of the at least one cryogen return line and the cryogen fluid destination for selectively regulating cryogen fluid flow.
Baust teaches a closed-loop cryogen system for use with a catheter ([0025]; Figure 1—element 100), the catheter ([0025]; Figure 1—element 200) comprising a supply line ([0037]; Figure 10—element 204) and a return line ([0037]; Figure 10—element 206) to create a tissue freeze zone ([0037]; Figure 10—element 210) the system comprising a cryogen fluid destination ([0038], [0043], & [0044]; Figure 1 & 10—elements 104 & 114) and the operator interface being operatively connected to at least one of the at least one cryogen return line and the cryogen fluid destination for selectively regulating cryogen fluid flow ([0027], [0044], [0052], [0054], & [0055]; Figure 3—element 121, & 144; sensors are provided throughout the system to provide operating parameters to the data to the monitoring program (174), the control program (176) enables control and monitoring system (160) to implement user-initiated or automatic adjustments to operational parameters which may depend upon parameters monitored by monitoring program (174)).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen probe, as disclosed by Dobak, to include the teachings of Baust, as both references and the claimed invention are directed toward closed-loop cryogen systems. As disclosed by Baust, the cryogen system delivers cryogen to a cryoprobe or catheter for use during a procedure ([0025]), and the system allows for users to control, adjust, or regulate the system parameters in accordance with user objective ([0047]) in order to selectively freeze a small area of tissue without affecting the temperature of surrounding tissue and organs ([0004]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dobak to include the teachings of Baust, as described above, as such a modification would provide for a fluid source to connect with the cryogen supply line, as disclosed by Dobak, allow for a user to adjust, control, or regulate the cryogen system parameters in accordance with user objectives, and allow for selective freezing of tissue without affecting the temperature of surrounding tissue. 
	Regarding claim 14, Dobak and Baust disclose all of the limitations of claim 11, as described above. 
	Baust further teaches a portable mounting frame ([0025]; Figures 1-3—element 102) configured to support and transport the cryogen fluid source ([0025]; Figure 1-3—element 104), cryogen regulator ([0027]; Figure 3—elements 115 & 121), operator interface ([0055]; Figure 2 & 11—elements 160 & 170), and computing device ([0055]; Figure 2 & 11—element 160 & 162). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cryogen catheter, as disclosed by Dobak, to include the further teachings of Baust, as both references and the claimed invention are directed toward cryogen systems. As disclosed by Baust, the cryogen system is contained within an enclosure that allows the system to be easily transported, the enclosure may include wheels and handles and fixtures so that the system can be transported to and from treatment location ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cryogen catheter, as disclosed by Dobak, to include the further teachings of Baust, as such a modification would allow for the cryogen system to be easily transported to and from treatment location.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobak in view of Baust and Tu.
Regarding claim 13, Dobak discloses all of the limitations of claim 11, as described above. 
Dobak does not discloses a cutting feature located adjacent the distal catheter end, the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted.
Tu teaches a cooled ablation lead extraction device comprising a catheter ([Col. 6, lines 8-16]; Figures 2, & 6-8—element 10), and a liner ([Col. 5, line 54 – Col. 6, line 5]; Figures 2, 6, & 8—element 1), comprising a cutting feature ([Col. 6, lines 51-63]; Figures 6-8—elements 18, 20, & 22) located adjacent the distal catheter end ([Col. 6, line 51 – Col. 7, line 6]; Figures 6-8—element 10, 18, & 19), the cutting feature configured to selectively mechanically cut into at least a portion of the patient tissue cooled zone adjacent the lead being extracted ([Col. 4, lines 44-59], [Col. 6, line 64 – Col. 7, line 6],  & [Col. 7, lines 28-46]; RF energy is delivered to tissue to ablate tissue, and cool fluid is delivered to tissue; mechanical cutting is applied to ablation region).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as both references and the claimed invention are directed toward catheters that modify and controls the temperature of selected tissue. As disclosed by Tu, the combination of applying thermal energy to change the temperature of tissue (i.e. ablating tissue) and a distal cutting tip results in a more effective means for cutting loose scar tissue and removing an undesired lead from the implanted site ([Col. 4, lines 10-21], [Col. 4, lines 44-59]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooled fluid catheter, as disclosed by Dobak, to include the teachings of Tu, as described above, as such a modification would provide for more effective means of cutting loose scar tissue and removing an undesired lead from implanted site. 
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794